Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 10/14/2019 and 3/18/2021 have been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrases "in an area in a neighborhood of the turning point" and “a more forward side of the welding advancing direction than the initial region” are relative terms which renders the claim indefinite.  The phrases "in an area in a neighborhood of the turning point" and “a more forward side of the welding advancing direction than the initial region” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
claim 6, the phrases "in an area in a neighborhood of the turning point,” “vertically upper side,” and “vertically lower side” are relative terms which renders the claim indefinite.  The phrases "in an area in a neighborhood of the turning point,” “vertically upper side,” and “vertically lower side” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 7, the phrases "in the area in the neighborhood of the turning point,” “vertically upper side,” and “vertically lower side” are relative terms which renders the claim indefinite.  The phrases "in the area in the neighborhood of the turning point,” “vertically upper side,” and “vertically lower side” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Regarding claim 8, the phrases "in the area in the neighborhood of the turning point” and “vertically upper side” are relative terms which renders the claim indefinite.  The phrases "in the area in the neighborhood of the turning point” and “vertically upper side” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US2018071866A1), hereinafter Aoki, in view of Fujiwara et al. (US2016354867A1), hereinafter Fujiwara.
Regarding claim 1, Aoki teaches (Fig. 1) a method for producing an aluminum joined body comprising welding an upper plate (33) and a lower plate (31) overlapped with the upper plate by irradiating a surface of the upper plate with a laser beam (29) ([0008]; [0037]), the welding comprising: forming an auxiliary welding path that is continuous and comprises a reciprocating or circling path ([0040]-[0043]); and forming a main welding path ([0059]-[0060]). While Aoki does not explicitly teach that the main welding path intersects a welding advancing direction and that comprises turning points, after formation of the auxiliary welding path, this claim limitation is not considered inventive.
Aoki teaches that scanning a laser beam in various patterns, such as a circular pattern, a spiral pattern, a parallel-line pattern, and zigzag pattern, is known in the art ([003]). Additionally, Aoki further teaches both spot welding in a circular pattern ([0040]-[0043]) as well as continuous laser welding (Fig. 10; [0059]-[0060]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the continuous welding path of Aoki to begin with a circular pattern, also as taught by Aoki, and to continue in a path that intersects a welding advancing direction and comprises turning points, a path form known in the art and further taught by Aoki. These path form modifications achieve the same result, a continuously welded lap joint constituted by two overlapping plates, as the invention as taught by Aoki.
Furthermore, Fujiwara teaches (Fig. 2) a laser welding method for joining two workpieces in which the laser is irradiated in a continuously advancing helical path ([0011], [0041]-[0044]). Fujiwara teaches irradiating the laser in a continuously advancing helical path as it ensures the workpiece melts equally on the right and left sides of the weld and suppresses burn-through of the workpiece ([0011] lines 12-18).

Regarding claim 2, Aoki further teaches (Figs. 4-5) that the auxiliary welding path has a circular shape ([0040]-[0043]).
Regarding claim 3, Aoki further teaches (Fig. 10) that the main welding path comprises: an initial region continuous from the auxiliary welding path; and a subsequent region that is provided on a more forward side of the welding advancing direction than the initial region ([0059]-[0060]). While Aoki does not explicitly teach that main welding path in the subsequent region has a larger turnaround pitch than the initial region, this claim invention is not considered inventive.
Aoki teaches that scanning a laser beam in various patterns is known in the art ([0003]), as described above. Aoki further teaches forming a welded lap joint constituted by two overlapping plates by continuous laser welding (Fig. 10; [0059]-[0060]), as also described above. Fujiwara teaches irradiating the laser in a continuously advancing helical path ([0011], [0041]-[0044]) of a radius R, as it ensures the workpiece melts equally on the right and left sides of the weld and suppresses burn-through of the workpiece ([0011] lines 12-18), as described above. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pattern of continuous helical welding path so that the path in the subsequent region has a larger turnaround pitch than that of the initial region, as doing so would ensure an even melt on both sides of the weld, as taught by Fujiwara and described above. As this path form modification, which is equivalent to increasing the radius R of the continuous helical irradiation path as 
Regarding claim 5, Aoki teaches all of the elements of the claimed invention as described above except that the upper plate and the lower plate are arranged in an inclined manner with respect to a horizontal plane when viewed parallel to the welding advancing direction. Although Aoki does not teach the upper plate and the lower plate are arranged in an inclined manner with respect to a horizontal plane when viewed parallel to the welding advancing direction, this claim limitation is not considered inventive under MPEP § 2144.04—Reversal, Duplication, or Rearrangement of Parts. 
MPEP § 2144.04 cites the court decision from In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) that determined claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were “held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.” As modifying the overlapping plates to be welded as taught by Aoki ([0008]; [0037]) to be arranged in an inclined manner does not modify the operation of the device, the claim limitation is considered a rearrangement of parts and is thus not considered inventive under MPEP § 2144.04.
Regarding claim 6, Aoki teaches all of the elements of the current invention as stated above except that in the forming the main welding path, an amount of energy applied by the laser beam in an area in a neighborhood of the turning point on a vertically upper side is designed to be larger than an amount of energy applied by the laser beam in an area in a neighborhood of the turning point on a vertically lower side.
Fujiwara teaches (Figs. 4-8) a laser welding method in which the amount of energy applied by the laser beam varies based on the coordinate rotation angle of the helical welding proceeding direction so that the amount of energy applied by the laser beam on the left side of the workpiece with respect to the welding proceeding direction is larger than the amount of energy applied by the laser beam on the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Aoki to incorporate the teachings of Fujiwara to include that in the forming the main welding path, an amount of energy applied by the laser beam in an area in a neighborhood of the turning point on a vertically upper side is designed to be larger than an amount of energy applied by the laser beam in an area in a neighborhood of the turning point on a vertically lower side. Doing so would ensure the workpiece melts equally on both sides of the weld and suppresses burn-through of the workpiece.
Regarding claim 7, the combination of Aoki in view of Fujiwara teaches all of the elements of the current invention as stated above. Aoki does not teach that in the forming the main welding path, a welding speed in the area in the neighborhood of the turning point on the vertically upper side is designed to be lower than a welding speed in the area in the neighborhood of the turning point on the vertically lower side.
Fujiwara further teaches (Figs. 9-11) that the speed of the laser beam on the left side of the workpiece with respect to the welding proceeding direction varies based on the rotation angle of the helical welding proceeding direction so that the energy provided to the left side of the workpiece with respect to the welding proceeding direction is larger than the amount of energy applied by the laser beam on the right side of the workpiece with respect to the welding proceeding direction ([0064]-[0070]). Fujiwara teaches varying the speed of the laser beam in the manner as described above as it ensures the workpiece melts equally on the right and left sides of the weld and suppresses burn-through of the workpiece ([0070]).

Regarding claim 8, the combination of Aoki in view of Fujiwara teaches all of the elements of the current invention as stated above except that in the forming the main welding path, movement of the laser beam is stopped for a specified period of time in the area in the neighborhood of the turning point on the vertically upper side while irradiation with the laser beam is continued. Although neither Aoki nor Fujiwara explicitly teaches that in the forming the main welding path, movement of the laser beam is stopped for a specified period of time in the area in the neighborhood of the turning point on the vertically upper side while irradiation with the laser beam is continued, this claim limitation is not considered inventive.
Aoki teaches joining two overlapping plates via spot laser welding and continuous laser welding ([0059]), as described above. Fujiwara teaches (Figs. 9-11) that the speed of the laser beam on the left side of the workpiece with respect to the welding proceeding direction varies based on the rotation angle of the helical welding proceeding direction so that the energy provided to the left side of the workpiece with respect to the welding proceeding direction is larger than the amount of energy applied by the laser beam on the right side of the workpiece with respect to the welding proceeding direction ([0064]-[0070]), as described above. Fujiwara further states that the upper and lower limits of the rotation speed of the laser beam are not limited to the values provided ([0069] lines 1-4). 
Therefore, one of ordinary skill in the art, and thus one of ordinary creativity, would be capable of reducing the speed of the laser beam to a stop for a specified period of time while irradiation with the .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Yamaguchi et al. (JP2011173146A), hereinafter Yamaguchi.
Regarding claim 4, Aoki teaches all of the elements of the current invention as stated above except for stopping irradiation with the laser beam after formation of the main welding path and then performing re-irradiation.
Yamaguchi teaches a method of welding a plurality of metal plates together in which a supplemental heating weld process is performed after the main welding process and in the same position as the main welding process ([0009]-[0010]). Yamaguchi also teaches irradiating the welding portion prior to the main welding process ([0013]). Yamaguchi teaches re-irradiating the same welding path as welding defects can be more reliably suppressed ([0010] lines 16-19; [0013] lines 4-6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Aoki to incorporate the teachings of Yamaguchi to include stopping irradiation with the laser beam after formation of the main welding path and then performing re-irradiation. Doing so would ensure that welding defects can be more reliably suppressed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        March 22nd, 2021

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761